DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0176539), hereinafter Sung, in view of Bo (CN 108010951).
	In reference to claim 1, Sung discloses in Fig. 2A a display substrate comprising a display pixel region (DA), a first dummy pixel region (NDA1) and at least two openings (OA1 and OA2), wherein the first dummy pixel region (NDA1) is located between the at least two openings (OA1 and OA2), and wherein the display substrate comprises:
	a base substrate (100);
	a plurality of sub-pixels (OLED, P in Fig. 4) arranged on the base substrate and located in the display pixel region, wherein the plurality of sub-pixels are arranged in an array in a first direction and a second direction (¶ 88-90), and each sub-pixel comprises a pixel driving circuit (PC in Fig. 5);
	a plurality of first dummy sub-pixel structures (SGL and TFT’) arranged on the base substrate and located in the first dummy pixel region (¶ 85), and
	a plurality of scan signal lines (SGLs) arranged on the base substrate and configured to transmit a scan signal to the pixel driving circuit (¶ 86), 
	Sung does not disclose at least one scan signal line extends through the display pixel region and the first dummy pixel region, and wherein the at least one scan signal line is electrically connected to the pixel driving circuit of each sub-pixel in a row of sub-pixels, and is further electrically connected to the compensation capacitor of the at least one first dummy sub-pixel structure.
	In the same field of endeavor, Bo discloses in Fig. 1 at least one scan signal line (40) extends through the display pixel region (20) and the first dummy pixel region (601), and wherein the at least one scan signal line (40) is electrically connected to the pixel driving circuit of each sub-pixel in a row of sub-pixels (the display is and organic electroluminescent (OLED) with capacitor (30); ¶ [4]), and is further electrically connected to the compensation capacitor (50) of the at least one first dummy sub-pixel structure in area (601).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sung in view of the teaching of Bo so that when the number of pixels in each row of pixels changes, the capacitance value of the compensation capacitor is correspondingly changed, thereby improving the uniformity of the entire display screen during display (¶ [12]).
	In reference to claim 20, Bo discloses in Fig.1 at least one scan signal line comprises a first scan signal line (40 on the top of 20) electrically connected to a plurality of sub-pixels and at least one first dummy sub-pixel (50) in a row of sub-pixels and a second scan signal line (second scan line with capacitor 30) electrically connected to a plurality of sub-pixels and at least one first dummy sub-pixel (second 50 in Fig. 1) in another row of sub-pixels; and a number of the sub-pixels electrically connected to the first scan signal line  is less than a number of the sub-pixels electrically connected to the second scan signal line (the number of pixels in different rows of pixels in the second area 20 is different; ¶ [38]); and  a number of the first dummy sub-pixels electrically connected to the first scan signal line is greater than a number of the first dummy sub-pixels electrically connected to the second scan signal line (using Cn1=Cn2=0… the variation range between the compensation capacitors 50, dummy pixels, between different rows is limited, so as to avoid the compensator 50 changing greatly (¶ [38]).
	In reference to claim 21, Bo discloses in Fig. 1 wherein the scan signal line (40) extends in the first direction; and wherein in the first dummy pixel region, the plurality of first dummy sub-pixel structures (50) are arranged in both the first direction and the second direction (see area 601 with capacitors 50), and a number of the first dummy sub-pixel structures in one row firstly increases and then decreases in the second direction (when the area 60 in Fig. 7 having V shape the capacitor is varied according to the V shape area 60, for example the numbers of capacitors 50 increase on the top of the V shape and decrease in bottom of the V shape area 60).
	In reference to claim 24, Sung discloses a display panel (1) in Fig. 1 comprising the display substrate in Fig. 2A.
.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Bo in view of Choe et al. (US 2021/0151542), hereinafter Choe.
	In reference to claim 2, Sung as modified does not discloses a first compensation connection part, wherein the compensation capacitor comprises a first compensation capacitor electrode, the first compensation connection part has one end electrically connected to the first compensation capacitor electrode and the other end electrically connected to the at least one scan signal line.
	In the same field of endeavor, Choe discloses in Fig. 10, a first compensation connection part (SP in the non-display area NNDA), wherein the compensation capacitor comprises a first compensation capacitor electrode, the first compensation connection part has one end electrically connected to the first compensation capacitor electrode (CCG) and the other end electrically connected to the at least one scan signal line (see SP in the display area; and ¶ [195]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the compensation connection part in Sung a modified to connect the scanning line to the compensator in the non-display area as taught by Choe.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Bo and Choe in view of Kim (US2020/0105849), hereinafter Kim.
	In reference to claim 3, Cho discloses one end of the compensation connecting part (SP in non-display area NNDA) is electronically connected to the at least one scan line (SP in display area DA in Fig. 10).
	Sung as modified does not discloses a via hole exposing a part of the at least one scan signal line, wherein the other end of the first compensation connection part is electrically connected to the at least one scan signal line through the first via hole.
	 In the same field of endeavor, Kim discloses in Fig. 3, a via hole CNT2 exposing a part of a san line SLi (GW) to electronically connect the san line to other switching circuit of the display panel.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sung scan line in view of the teaching of Kim to electronically connect the scan line with other part of the display panel.

Allowable Subject Matter
Claims 4-11, 13, 15, 17-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited art teaches or suggests:
the display substrate of claim 3, wherein the compensation capacitor further comprises a second compensation capacitor electrode, and an orthographic projection of the first compensation capacitor electrode on the base substrate at least partially overlaps an orthographic projection of the second compensation capacitor electrode on the base substrate;
wherein the second compensation capacitor electrode comprises a first through hole, and an orthographic projection of the first through hole on the base substrate falls within the orthographic projection of the first compensation capacitor electrode on the base substrate; and
wherein the display substrate further comprises a second via hole exposing a portion of the first compensation capacitor electrode, and the one end of the first compensation connection part is electrically connected to the first compensation capacitor electrode through the first through hole and the second via hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fei et a. (U.S. Patent No. 11,328,657) discloses a display device in Fig. 1 comprising two second holes (210) in Fig. 10 and having a compensation capacitance pattern 1110 in first a non-display area 221 in Fig. 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692